Citation Nr: 1145590	
Decision Date: 12/14/11    Archive Date: 12/21/11

DOCKET NO.  08-36 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Whether new and material evidence has been submitted to reopen a previously denied claim of entitlement to service connection for sarcoidosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel






INTRODUCTION

The Veteran served on active duty from March 1969 to January 1971.  His military records reflect that he served as an infantryman in the United States Army in the Republic of Vietnam and was decorated with the Combat Infantryman Badge, the Bronze Star Medal, and the Army Commendation Medal.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision by the St. Louis, Missouri, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied the Veteran's application to reopen his previously denied claim for service connection for sarcoidosis for failure to submit new and material evidence.


FINDINGS OF FACT

1.  The RO denied the Veteran's original claim of entitlement to service connection for sarcoidosis in a final July 2006 rating decision.  

2.  Evidence received since the July 2006 rating decision that denied the Veteran's claim of entitlement to service connection for sarcoidosis is either duplicative of evidence previously submitted and considered on the merits or the evidence, by itself or when considered with previous evidence of record, does not relate to an unestablished fact necessary to substantiate this claim.


CONCLUSION OF LAW

The criteria for reopening the claim of entitlement to service connection for sarcoidosis have not been met, and the claim is not reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the new and material evidence claim on appeal, under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The pertinent law, regulations, and caselaw have held that VA must at least inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice should be provided prior to initial adjudication of the claim.  In addition, the case of Kent v. Nicholson, 20 Vet. App. 1 (2006), requires that, prior to the adjudication of petitions to reopen service connection claims, the claimant be given notice of the elements of service connection, the elements of new and material evidence, and the reasons for the prior final denial.

The current appeal pertains to the Veteran's application to reopen his previously denied claim for service connection for sarcoidosis, which was received by VA in December 2007.  In response, VA sent to the Veteran a letter dated in January 2008, which provided notice of the elements of service connection and new and material evidence and the reasons for the prior final denial.  Thereafter, the application to reopen the sarcoidosis claim was adjudicated in a February 2008 rating decision, which is now on appeal to the Board.  The Board thus finds that there is no error in the timing of the notice and that the notice criteria of Kent have been satisfied.  

The Board also concludes VA's duty to assist has been satisfied with respect to the new and material evidence claim on appeal.  The claims file includes all evidence associated with the record at the time of the prior final rating decision of July 2006 that denied the original claim for service connection for sarcoidosis.  This evidence includes the Veteran's personal contentions, a lay witness statement from his spouse, and his service treatment records.  Furthermore, all evidence dated since the prior final rating decision of July 2006 that the Veteran has identified as relevant to his application to reopen his sarcoidosis claim has been obtained and associated with his claims folder.  This includes a May 2005 information letter from the VA Under Secretary for Health regarding sarcoidosis and VA medical records dated 2007 - 2009.  Otherwise, the Veteran has not referenced any other outstanding records that he wanted VA to obtain or that he felt were relevant to the matter on appeal that VA has either not obtained or made an effort to obtain.  

VA's duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  In attempts to reopen previously denied claims for service connection, however, the duty to assist does not include provision of medical examinations or opinions, unless new and material evidence has been secured.  See 38 C.F.R. § 3.159 (c)(4)(iii) (2011).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case with respect to whether new and material evidence has been submitted to reopen the claim for service connection for sarcoidosis, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board will therefore proceed with the adjudication of the matter on appeal.

In general, unappealed rating decisions of the RO and the Board are final.  See 38 U.S.C.A. §§ 5108, 7104, 7105 (West 2002 & Supp. 2011).  In order to reopen a claim there must be added to the record "new and material evidence."  See 38 U.S.C.A. § 5108 (West 2002 & Supp. 2011).  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156 (2011).  

The law provides that new and material evidence necessary to reopen previously and finally disallowed claims must be secured or presented since the time that the claims were finally disallowed on any basis, not only since the time the claims were last disallowed on the merits.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).

38 C.F.R. § 3.156(a), which defines new and material evidence, requires that evidence raise a reasonable possibility of substantiating the claim in order to be considered "new and material," and defines material evidence as evidence, that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  See 38 C.F.R. § 3.156(a) (2011).  The credibility of the evidence is presumed for the purpose of reopening.  See Justus v. Principi, 3 Vet. App. 510 (1992).  

The Veteran filed his original claim for service connection for sarcoidosis in March 2006.  Evidence submitted in support of his claim included his contention that his sarcoidosis was the direct result of his presumed exposure to Agent Orange during Vietnam service.  The clinical evidence includes his service treatment records showing normal findings on physical and X-ray examination of his lungs and chest on pre-induction in October 1968 and on separation in January 1971.  No diagnosis of sarcoidosis or treatment for any acute respiratory illness or chronic pulmonary disease or disorder are shown during active duty.  In his medical history questionnaires during pre-induction and separation, he affirmatively denied having any history of shortness of breath, chronic cough, or coughing up blood.

Post-service clinical records consist of VA treatment notes dated 2005 - 2006 showing diagnosis and treatment for stable stage 2 sarcoidosis, bilateral, manifested by chronic shortness of breath and cough and non-caseating granulomas on bronchoscopy.  There was no evidence of extrapulmonary sarcoidosis (i.e., manifestations of sarcoidosis outside of the Veteran's lungs).  The Veteran also submitted a June 2006 written statement from his spouse, who attested that she noticed that the Veteran's breathing had become a little harder after his return home from Vietnam, and that it had become progressively more difficult for him to breathe as time went by, culminating with his eventual first diagnosis of sarcoidosis in November 2005.   

The RO reviewed the foregoing evidence, considered the Veteran's contention that his sarcoidosis was caused by Agent Orange exposure in Vietnam, and noted that while sarcoidosis that is clinically demonstrated to have been manifest to a compensably disabling degree within one year following service separation is presumed to have been incurred in service (see 38 C.F.R. § 3.309(a)), sarcoidosis is not a disease that is presumed to be associated with Agent Orange exposure (see 38 C.F.R. § 3.309(e)).  As neither the Veteran nor his spouse were trained medical professionals qualified to present commentary and opinion on matters of medical diagnosis, causation, and etiology, and as the objective medical evidence did not show that the Veteran's sarcoidosis was manifested in service or to a compensably disabling degree within one year following his separation from service in January 1971, and did not otherwise clinically link his sarcoidosis to his period of military service,       the RO denied the Veteran's claim for service connection for sarcoidosis in a July 2006 rating decision.  The claims file reflects that notice of this adverse determination was provided to the Veteran in correspondence dispatched in July 2006, along with notice of his appellate rights.  However, the file indicates that a timely appeal of this denial was not filed within a year from dispatch of this notice and the denial became final.

Several months after the prior denial of VA compensation for sarcoidosis became final, the Veteran applied to reopen his previously denied claim for service connection for sarcoidosis in December 2007.  Evidence submitted included his written statements reiterating his contention that his sarcoidosis was due to Agent Orange exposure, which had been previously considered on the merits.  The Veteran stated that one of his physicians told him that his sarcoidosis may have been due to his exposure to Agent Orange in Vietnam.  However, the Veteran also admitted that he was not able to obtain a written opinion because he was not his regular treating physician.  The Veteran also submitted a May 2005 information letter from the VA Under Secretary for Health, who stated that sarcoidosis was a multi-system disorder of unknown etiology and that there were clinical studies indicating a correlation between Navy servicemen exposed to silica from deck-grinding aboard ship in indoor environments and increased risk for sarcoidosis.  The Veteran also submitted VA medical records dated 2007 - 2009 showing his treatment for stable stage 2 sarcoidosis, bilateral, manifested by chronic shortness of breath and cough, chronic interstitial infiltrates and diffuse nodular and patchy alveolar densities in both lungs, and no evidence of sarcoidosis manifesting outside the lungs.  Lastly, the Veteran submitted excerpts from prior Board appellate decisions in which VA compensation was awarded for sarcoidosis after consideration of objective clinical opinions drawing a nexus between this disease and exposure to Agent Orange in service.

The Board has considered the aforementioned evidence submitted since the prior final rating decision of July 2006, but finds these to be cumulative and redundant of previously considered evidence.  The Veteran's contention as a layperson that his sarcoidosis is due to Agent Orange exposure was previously considered in the July 2006 rating decision and rejected.  The resubmission of the same contention, absent any actual objective clinical opinion to substantiate it, is merely cumulative and redundant.  

The May 2005 letter from the VA Under Secretary of Health is of no probative value towards substantiating the Veteran's claim as it addresses clinical studies of sarcoidosis relating to Navy sailors who served aboard ship.  This is a group of servicemen with whom the Veteran, being a former Army infantryman, is not affiliated.  Therefore the May 2005 letter is not relevant to his claim to reopen. 

The 2007 - 2009 VA medical records submitted, to the extent that these show a current sarcoidosis diagnosis, do not present any objective nexus opinion linking this disease to the Veteran's service.  As previously stated, the evidence does not reflect that the Veteran ever received any formal medical training, such that his statements alleging a link between his sarcoidosis and service could be accorded any probative weight.  [See Layno v. Brown, 6 Vet. App. 465 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992): Persons without medical training do not have the expertise to comment upon medical observations or make medical diagnoses; their statements regarding matters of diagnosis and medical etiology are thus entitled to no probative weight.]

As for the Veteran's submission of excerpts from prior Board appellate decisions, in which VA compensation was awarded for sarcoidosis after consideration of objective clinical opinions drawing a nexus between this disease and exposure to Agent Orange in service, these do not constitute material evidence as prior Board decisions and determinations do not have controlling precedence on subsequent Board decisions and, furthermore, the decisions submitted by the Veteran factually differ from his current claim as these pertain to claimants who have submitted actual objective clinical opinions, in writing, which associate their individual cases of sarcoidosis to their in-service exposure to Agent Orange.

The Board finds that the evidence submitted by the Veteran since the time of the prior final rating decision of July 2006, which denied service connection for sarcoidosis, is not new and material to this claim as it is cumulative and redundant of prior records and statements that had been considered in the prior final rating decision.  The clinical evidence submitted also contains no objective opinion definitively linking his current diagnosis of sarcoidosis to service, such that it relates to an unestablished fact necessary to substantiate this claim.  Therefore, the evidence submitted does not raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156 (2011).

In view of the foregoing discussion, the Board concludes that the evidence submitted since July 2006 is not new and material and the petition to reopen the Veteran's sarcoidosis claim is denied.  See 38 C.F.R. § 3.156(a) (2011).  The preponderance of the evidence is against the claim.  38 C.F.R. § 3.102 (2011).


ORDER

New and material evidence having not been submitted, the application to reopen the claim of entitlement to service connection for sarcoidosis is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


